Title: From George Washington to Major General Artemas Ward, 7 July 1776
From: Washington, George
To: Ward, Artemas



Sir
New York 7th July 1776

I Received your favour of the 30th Ulto and doubt not but the powder claimed by the Assembly of New Hampshire was lent the Continent—The Exposed Situation of their Frontiers renders every precaution necessary for their defence.
I think It would be proper to send a Quantity of it to some safe place on the Communication, betwixt this & Boston there to be ready in Case of Accident—or If it should be wanted. I therefore wish you to lodge at Norwich which I suppose will be as secure as any other place from Three to four Hundred Barrells—In my letter of the 1th I desired You to Send a Quantity of the Highlanders Musquets that were taken—I pray your Attention to my request and that they may Come with all possible Expedition, the deficiency here in this essential Article is Greatly Alarming—I am Extreamly sorry that your Indisposition has increased, and I hope in a little time you will be Relieved—It is now before Congress to determine wether the Continental Regiments at Boston should not be Ordered from thence, as there is almost a moral Certainty that the Enemy mean not to make an Attack there, But to bend their Whole force against this province—Four prisoners that Fell into Our hands last week on a seperate examination agree, that Genll Howe being Joined by some Regts from the West Indies and part of the Scotch Highlanders in his passage heither, has now about Ten Thousand men—that a few days before they left Halifax an Express packett arrived Ordering him to come to this place, where he would be Joined by Admiral Howe with a Fleet of 150 Sail with Troops on board which was about to sail when the packett did. that they are daily expected which has been the reason Nothing has been yet Attemp[t]ed—If Congress withdraw the Regiments you will be instantly relieved, and if they do not I must send (inconvenient as it is to spare a General Officer at this Critical time) [one] to take the Command—I expect to know the result of their deliberations in a day or two—It will be

Right to Comply with the Order of the board of war & Ordinance—and a list may be Transmitted of the persons you have Judged most proper to fill the Vacancies. I am Sir—with my best Wishes for your Recovery Your Most Obbt Servt

G.W.

